UPON STATE’S MOTION TO COMPEL COURT REPORTER TO FILE TRANSCRIPT OF PROCEEDINGS
PER CURIAM.
Upon consideration of the State’s Motion To Compel Court Reporter To File Transcript Of Proceedings, we noticed that the record on appeal was due to be filed on September 13, 1988, and the court reporter’s failure to file same prevented the perfection of the appeal and this court’s performance of its appellate function. The Court Reporter did not file a response to the State’s Motion To Compel.
On October 19,1988, we entered an order as follows: “ORDERED that JEANETTE WILSON, Official Court Reporter, is directed to show cause within ten (10) days why sanctions should not be imposed for failure to prepare the transcript of proceedings for this appeal.”
Ms. Jeanette Wilson filed no response and failed to show any cause within the time provided as to why sanctions should not be imposed because of her failure to perform her court reporter duties in accordance with the Rules of Appellate Procedure.
It is, therefore, ORDERED that a fine of $25.00 per diem is hereby imposed for each and every day after November 13, 1988, that the transcript has not been filed by Ms. Jeanette Wilson, with such fine to be paid by the Court Reporter, Ms. Jeanette Wilson, to the Clerk of this Court. The Court reserves unto itself the power and jurisdiction to enforce payment of this fine and to impose further sanctions in the event Ms. Jeanette Wilson persists in her refusal to prepare the transcript of proceedings.
IT IS SO ORDERED.
HERSEY, C.J., and DELL and WALDEN, JJ., concur.